139 F.3d 659
In re BIBO, INC., Debtor.MONUMENTAL LIFE INSURANCE COMPANY, Appellant,v.BIBO, INC.;  Ronald L. Durkin, Trustee, Appellees.
No. 96-56524.
United States Court of Appeals,Ninth Circuit.
Original Order Decided Jan. 29, 1998.Order Decided May 1, 1998.

Brian D. Huben, Robie & Matthai, Los Angeles, California, for appellant.
Michael S. Abrams, Los Angeles, California, for appellees.
Appeal from a Decision of the Bankruptcy Appellate Panel;  Judges Alley, Jones, and Hagan, Presiding.  BAP No. CC-96-01037-AlJH.
Before:  WALLACE, TROTT, and HAWKINS, Circuit Judges.

ORDER

1
The attached order, filed on January 29, 1998, is designated as an order for publication.

ORDER

2
Monumental Life, the creditor in this bankruptcy appeal, has informed us that the property at issue in this appeal has been sold to a third party and that its lien has essentially been paid, thereby mooting the appeal.  We therefore dismiss the appeal and grant Monumental's motion to vacate the Bankruptcy Appellate Panel and bankruptcy court opinions pursuant to United States v. Munsingwear, 340 U.S. 36, 39-40, 71 S.Ct. 104, 106-07, 95 L.Ed. 36 (1950).


3
APPEAL DISMISSED AND OPINIONS VACATED.